Citation Nr: 0807912	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-01 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for polymyalgia 
rheumatica, to include as due to exposure to asbestos or 
ionizing radiation.

3.  Entitlement to service connection for a lung disorder, to 
include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Vance T. Countryman, Attorney




ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The veteran had active service from May 1951 to February 
1955.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the above RO.  The veteran requested a Travel Board hearing; 
however, in February 2006 he withdrew his request. 

In August 2007, additional evidence that the veteran's 
attorney submitted was faxed to the Board without a waiver of 
initial RO consideration.  The Board has reviewed that 
evidence and finds that is not prejudicial to consider the 
evidence without an initial RO review, because it is 
cumulative, and not pertinent to the matters on appeal.  In 
this regard, these private dermatology records are, in part, 
duplicative of records already received and considered.  The 
information is cumulative of other evidence of record, and 
the records do not contain a diagnosis of skin cancer.  
Consequently, their presence in the record has no bearing on 
the outcome of the claims, and the Board may proceed with 
adjudication of the appeal.


FINDINGS OF FACT

1.  There is no competent evidence of skin cancer.

2.  Polymyalgia rheumatica was not manifested until many 
years after service, and the competent medical evidence of 
record preponderates against a finding that there is a nexus 
between such disability and military service, to include 
exposure to ionizing radiation or asbestos.

3.  There is no competent evidence of asbestosis or any other 
lung disorder that is associated with asbestos exposure; 
obstructive lung disease was not diagnosed until many years 
after service, and the evidence of record preponderates 
against a finding that such disability is related to military 
service, including asbestos exposure.


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007).

2.  Polymyalgia rheumatica was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2007).

3.  A lung disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the U.S. Court of Appeals for 
Veterans Claims (Court) held that the notice requirements of 
the VCAA apply to all five elements of a service connection 
claim (i.e., to include ratings assigned and effective dates 
of awards in the event the claim is granted).  

May and August 2003 letters (prior to the decision on appeal) 
informed the veteran of the evidence and information 
necessary to substantiate the claims, the assistance that VA 
would provide to obtain evidence and information in support 
of the claim, the information required of him to enable VA to 
obtain evidence in support of the claim, and the evidence 
that he should submit if he did not desire VA to obtain such 
evidence on his behalf.  Notice that the veteran should 
submit evidence currently in his possession was substantively 
contained in the several statements informing the veteran 
that he could submit any evidence himself and soliciting his 
declaration whether he had any additional evidence.  In 
December 2005, the veteran responded by indicating that he 
did not have and was not able to obtain certain records that 
would be pertinent to his claim. 

To whatever extent the decision of the Court in Dingess v. 
Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the claims for service connection are being 
denied, no effective date or rating will be assigned, so 
there can be no possibility of any prejudice to the veteran.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  As there is no evidence of any 
of the claimed disabilities in service; no post-service 
evidence of skin cancer; and no evidence that suggests that 
there is a nexus between the veteran's polymyalgia rheumatica 
or obstructive lung disease and his service, an examination 
for an opinion as to a possible nexus between any of the 
claimed disabilities and the veteran's military service is 
not necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 
18 Vet. App. 512 (2004).

II.  Applicable Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In order to establish service connection for a 
claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

The veteran contends that he has skin cancer and polymyalgia 
rheumatica due to exposure to ionizing radiation in service.  
His military occupational specialty (MOS) in service was 
aircraft mechanic.  He asserts that participated in the 
nuclear weapons test known as "Operation Castle" in 1954 at 
Eniwetok Atoll.  He says he flew as a voluntary observer in 
amphibious aircraft, and underwent extensive decontamination 
after the detonation of the test weapon.  

As an initial matter, the threshold requirement for any claim 
seeking service connection is competent medical evidence of 
the current existence of the claimed disorder.  Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

A.  Skin cancer

The veteran contends that, although he has no records 
documenting his having skin cancer, he had skin cancer 
removed in 1956, and that since then he has been treated for 
precancerous lesions which he believes were due to exposure 
to ionizing radiation in service.  

The veteran's service medical records (SMRs) are completely 
silent for any skin complaints, findings, or diagnosis, 
except for September and November 1952 notations regarding 
the removal of a wart from his right first finger.  On 
service separation examination, an evaluation of his skin was 
normal.

Private dermatology records dated in December 2005 and 
October 2006 reflect treatment for actinic keratosis, with 
crusty lesions found at sun-exposed areas.  There is no 
evidence or diagnosis of skin cancer.  While the veteran 
reported a history of melanoma in 1956, there is no objective 
evidence in the record of such disability, then or now.  
Without current disability there is no valid claim of service 
connection.  See Brammer, supra.  Accordingly, the analysis 
need go no further as to skin cancer, and the claim must be 
denied.

B.  Polymyalgia rheumatica

As noted, the veteran also contends that his polymyalgia 
rheumatica is due to exposure to either ionizing radiation or 
asbestos in service.  His SMRs are silent for any relevant 
complaints, findings, or diagnosis.  Polymyalgia rheumatica 
was not diagnosed until many years after service.  
Consequently, service connection for such disability on the 
basis that it manifested in service (and persisted 
thereafter) is not warranted.  Polymyalgia rheumatica was not 
diagnosed until 1995.  The lack of treatment or complaints of 
such disability for more than 40 years after service weighs 
against a finding that the disability related to service.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  First, if 
veteran exposed to radiation during active service later 
develops one of the diseases a listed in 38 C.F.R. § 
3.3.09(d), a rebuttable presumption of service connection 
arises.  See 38 C.F.R. §§ 3.307, 3.309.  The diseases listed 
in 38 C.F.R. 3.309(d) are ones as to which the VA Secretary 
has determined that a positive association with radiation 
exposure exists.  Second, service connection may be 
established if a radiation-exposed veteran develops a 
"radiogenic disease" (i.e., one that may be induced by 
ionizing radiation, either listed at 38 C.F.R. § 3.311(b) or 
established by competent scientific or medical evidence that 
the claimed condition is a radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship, 
in fact, exists between the disease and the veteran's 
radiation exposure in service.  Third, direct service 
connection may be established by competent evidence 
establishing the existence of a medical nexus between the 
claimed condition and exposure to ionizing radiation during 
active service.  See Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  See also Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

Application of the above provisions is dependent upon 
establishing that the veteran was exposed to ionizing 
radiation during active service.  A "radiation-exposed 
veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran 
who, while serving on active duty, or on active duty for 
training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device, or the occupation 
of Hiroshima or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946.  38 C.F.R. § 3.309(d)(i), (ii).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 C.F.R. § 
3.309(d)(2) are:  Leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the 
gallbladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract; bronchiolo-alveolar carcinoma; 
cancer of the bone; cancer of the brain; cancer of the colon; 
cancer of the lung; and cancer of the ovary.  38 C.F.R. § 
3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  The term 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following:  (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non- malignant thyroid nodular disease; (xviii) 
Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the 
brain and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. 
§ 3.311(b)(2).

38 C.F.R. § 3.311 also provides instruction on the 
development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumption period specified in either section 3.307 or 
section 3.309, and where it is contended that the disease is 
a result of ionizing radiation in service.

Since there is no evidence that the veteran was diagnosed 
with any of the diseases listed under 38 C.F.R. § 3.309 or 
§ 3.311, and no competent scientific or medical evidence that 
the claimed condition is a radiogenic disease, the Board 
finds that the question of whether or not he was exposed to 
ionizing radiation is moot.  In the absence of such evidence, 
the only remaining way to establish service connection for 
such disability on the basis that is was due to exposure to 
ionizing radiation in service is by the presence of competent 
(medical) evidence of a nexus to in-service exposure.  The 
evidence of record indicated that polymyalgia rheumatica was 
first diagnosed in December 1995, and the earliest complaints 
were noted about a month earlier.  While the record reflects 
treatment for the disorder, the veteran has not submitted nor 
identified any medical opinion which makes a positive 
association between the veteran's disorder and exposure to 
ionizing radiation in service.  Thus, based on a review of 
the record, the preponderance of the evidence is against a 
finding that the veteran's polymyalgia rheumatica is due to 
exposure to ionizing radiation in service.

The veteran has also offered the alternate theory that this 
disability is due to exposure to asbestos in service.  He has 
submitted statements to the effect that, as an aircraft 
mechanic in service, he was exposed to asbestos which was 
used extensively as a heat insulation barrier and in various 
parts of the airplanes.  He said he can recall having 
asbestos sticking to his hands, and that he replaced such 
materials without the use of gloves or a respirator.

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases which provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans Administration, DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  
The information and instructions contained in the DVB 
Circular have since been included in the VA Adjudication 
Procedure Manual,
M21-1, part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-
1").  Also, an opinion by the VA Office of General Counsel 
has discussed the development of asbestos claims.  VAOPGCPREC 
4-00 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued, as amended, in a manual 
rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, 
Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for 
Service Connection for Asbestos-Related Diseases," and Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

While the veteran may have been exposed to asbestos in 
service, polymyalgia rheumatica has not been identified as an 
asbestos-related disorders.  Furthermore, there is no 
competent evidence of a nexus between this disability and 
service, including exposure to asbestos.  In view of the 
foregoing, a preponderance of the evidence is against the 
claim, and it must be denied.

C.  Lung disorder

Turning to the remaining issue, the veteran contends that he 
has a lung disorder due to asbestos exposure.  In statements 
submitted, he reported that two military doctors told him 
that he was not recommended for re-enlistment at the time of 
his separation because he was found to have "spots" on both 
lungs that were of unknown origin.  The veteran's 
recollection of events that occurred decades earlier, 
however, is inconsistent with his SMRs, which contain no 
report of complaints, findings, or diagnoses relative to his 
lungs.  In particular, his separation examination included an 
evaluation and X-rays of his lungs, which where found to be 
normal.  Thus, the Board finds that those contemporaneous 
records are more probative as to whether a lung disorder was 
manifested in service.

As part of his claim, the veteran has specifically identified 
pulmonary edema as a lung disability related to asbestos 
exposure.  However, there is no clear indication of the 
presence of that symptom in the record.  The only record that 
made reference to pulmonary edema was a December 2002 private 
medical record which did not clearly establish the veteran 
had it or that it was even disorder.  The physician noted 
that, years earlier, the veteran possibly had manifested a 
coronary syndrome versus pulmonary edema, but that it was not 
very clear. 

Looking back at his records from 1996, a record dated in June 
of that year indicated that he complained of a recent onset 
of shortness of breath and fatigue associated with arm pain.  
The veteran reported that he had smoked for 40 years, but 
quit four years earlier.  He underwent testing and, while a 
stress test was abnormal, a heart catheterization was normal.  
He was then recommended for a pulmonary evaluation.  An 
August 1996 pulmonary function test (PFT) revealed that the 
veteran had moderate obstructive lung disease.  In February 
1998, the veteran was admitted through the emergency room 
with complaints of chest pain.  His physician noted the 
complaints which the veteran had expressed two years earlier, 
and commented that it was eventually felt that most of his 
symptomatology in 1996 had been related to an esophageal 
problem.  The Board concludes that the actual records from 
1996 and the comments by the veteran's physician in 1998 are 
highly probative on the matter of whether the veteran ever 
had a diagnosis of pulmonary edema.  Based on the foregoing, 
a preponderance of the evidence is against a finding that the 
veteran now has, or has previously had, pulmonary edema.

A November 1995 record indicates that the veteran had 
recently been treated for bronchitis, but it was successfully 
treated and there was no evidence of recurrence.  Although he 
does not have pulmonary edema or chronic bronchitis, his 
records do establish that he had a diagnosis of chronic 
obstructive pulmonary disease (COPD).  His private medical 
records from 1995 to 1998 made several references to a 40-
year history of smoking cigarettes (one pack per day).  They 
also indicated that he quit smoking some time around 1994.  
An October 2000 record indicates that he was still smoking, 
but on rare occasions.  COPD was not diagnosed until 1996.  
The lack of treatment or complaints of such disability for 
more than 40 years after service weighs against a finding 
that the disability is service related.  See Maxson, supra.

Of course, service connection may still be established with 
competent (medical) evidence of a direct nexus between COPD 
and service.  Here, the veteran has not presented or 
identified any medical evidence which demonstrates that his 
current lung disability is related to service, including his 
claimed exposure to asbestos.  Furthermore, the record does 
not show that the veteran has asbestosis (the most commonly 
recognized disease associated with asbestos exposure) or any 
of the other asbestos-related disease.

The Board is not concluding that the veteran was not exposed 
to asbestos during service, and for the purpose of the 
present decision, we have no reason to doubt his belief, as a 
layperson, on that point.  However, without medical evidence 
of a condition due to that exposure, the claim must be 
denied.  A history of exposure to asbestos, in and of itself, 
is not considered a disability for VA purposes.  Instead, the 
Board finds compelling the evidence which consistently 
indicates the veteran was a heavy smoker for many years.

We must note in this regard that, to whatever extent that the 
veteran's currently claimed lung disorder may be the result 
of his use of tobacco products, for claims filed after June 
9, 1998, as in the instant case, service connection may not 
be granted for disability on the basis that it resulted from 
disease or injury attributable to the use of tobacco products 
in service, unless that disability is otherwise shown to have 
been incurred or aggravated during service.  See 38 U.S.C.A. 
§ 1103(a); 38 C.F.R. § 3.300.

The Board is aware that the veteran sincerely believes that 
he had exposure to ionizing radiation and asbestos in service 
which resulted in the claimed disabilities; however, there 
his belief is not supported by the medical evidence of 
record.  As a layperson, he is not competent to offer 
evidence of diagnoses, etiology, or causation because he does 
not have the medical training or knowledge to do so.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for skin cancer, polymyalgia 
rheumatica, and a lung disorder must be denied.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for skin cancer is denied.

Service connection for polymyalgia rheumatica is denied.

Service connection for a lung disorder is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


